Citation Nr: 0401206	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  00-11 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to benefits under the provisions of 38 U.S.C. 
§ 1151 for a left knee disability.

2.  Entitlement to an increased (compensable) evaluation for 
service-connected atopic dermatitis of the forearms.

3.  Entitlement to a compensable evaluation for multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from February 1970 to March 
1971.  

This appeal arose from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) the VA Regional Office in 
Jackson, Mississippi (the RO). 
This case was remanded by the Board of Veterans' Appeals (the 
Board) in April 2001 to the RO for additional development.  
In November 2002 the RO issued a Supplemental Statement of 
the case which continued to deny the veteran's claims.  The 
case was returned to the Board.  

A letter was sent by the Board to the veteran, with a copy to 
his representative, in September 2003 providing him with the 
new schedular criteria for skin disabilities and allowing him 
60 days for a response.  No response was received. 


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the 
veteran was in an approved therapy or rehabilitation program 
or that he incurred additional chronic disability of the left 
knee as a result of his participation in such a program.

2.  The medical evidence does not demonstrate that the 
veteran currently has a left knee disability.

3.  The medical evidence of record indicates that there is no 
more than slight exfoliation, exudation or itching due to 
atopic dermatitis of the forearms and the veteran's service-
connected skin disability involves less than 5 percent of his 
entire body, with no more than topical therapy required.

4.  The veteran's service-connected disabilities are atopic 
dermatitis of the forearms and residuals of a laceration of 
the lower lip, each of which is rated as noncompensably 
disabling. 

5.  The veteran's service-connected disabilities are not of 
such a nature or severity as to interfere with normal 
employability.


CONCLUSIONS OF LAW

1.  The requirements for benefits pursuant to 38 U.S.C. 
§ 1151 for left knee disability have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2003).

2.  The schedular criteria for a compensable evaluation for 
atrophic dermatitis of the forearms have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2003).

3.  A 10 percent evaluation for multiple noncompensable 
service-connected disabilities under the provisions of 
38 C.F.R. § 3.324 is not warranted.  38 C.F.R. § 3.324 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that benefits are warranted under 
38 U.S.C. § 1151 because he injured his left knee while 
working in a VA medical facility in March 1999.  He also 
contends that a compensable evaluation is warranted for his 
service-connected skin disability.  Finally, he is seeking a 
compensable disability rating under the provisions of 
38 C.F.R. § 3.324 (2003).  

In the interest of clarity, the Board will initially discuss 
whether the issues have been properly developed for appellate 
purposes.  The Board will then provide relevant VA law and 
regulations, set out a brief factual background, and then 
render an analysis of the claims and a decision.

Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence of record in 
reaching its conclusions but will discuss only the evidence 
relevant to each decision in this case.

The VCAA - VA's duty to notify/assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107].  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that VA shall make 
reasonable efforts to notify a claimant of relevant evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  See 38 
U.S.C.A. §§ 5103, 5103A.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R. § 3.159].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not for 
application in this case, the implementing regulations are 
also effective November 9, 2000.  Consequently, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.  

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

Under the VCAA, VA has a duty to notify the claimant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim.  See VCAA § 3(a), 114 
Stat. 2096, 2096-97 [now codified as amended at 38 U.S.C.A. 
§§ 5102, 5103 (West 2002)].  On receipt of a claim for 
benefits VA will notify the veteran of the evidence that is 
necessary to substantiate the claim.  VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request that 
the veteran provide any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The Board observes 
that the veteran was notified by the March 2000 Statement of 
the Case, the April 2001 Board remand, and the November 2002 
Supplemental Statement of the Case of the pertinent law and 
regulations and the need to submit additional evidence 
concerning his claims.  Crucially, the veteran was sent 
letters in July 2001 and March 2002 in which he was told that 
he should send VA all treatment records pertinent to his 
claims or provide sufficient information so that VA could 
obtain the records.  It was noted that he should send any 
information or evidence within 60 days of the date of the 
July 2001 letter or within 30 days of the date of the March 
2002 letter if possible, but it was also noted that the 
veteran had one year from the date of each letter in order to 
obtain any benefits based on the date of the claim.  No 
additional evidence was submitted by the veteran.

In Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs, 345 F. 3d 1334 (Fed. Cir. 
2003) [the PVA case], the United States Court of Appeals for 
the Federal Circuit (the Federal Circuit) held that 38 C.F.R. 
§§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the extent 
they provide a claimant "not less than 30 days" to respond 
to a VCAA notification letter because the regulations are 
contrary to 38 U.S.C.A. § 5103(b), which provides a claimant 
one year to submit evidence.  In this case, the letter sent 
to the veteran expressly notified him that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  Therefore, he was 
notified properly of his statutory rights.

Moreover, the factual scenario in the PVA case, which 
involved the RO sending a VCAA notification letter, as in 
this case, is simply inapplicable to the specific 
circumstances of this case.  The Federal Circuit was 
concerned with the "premature denial" of a claim before the 
one-year period for submitting evidence had expired.  In 
other words, the Federal Circuit wanted to ensure that a 
claimant had sufficient time to submit evidence before an 
adjudication was made.  Here, the veteran had over a year to 
submit evidence in support of his claims after the VCAA 
letters were sent.  It now appears that VA has all the 
information needed to decide the case, and the veteran has 
not intimated that additional development would aid his case.   
Based on the above record, the Board concludes that the 
veteran has been amply informed of what is required of him 
and what VA would do.  

Moreover, newly-enacted legislation has effectively nullified 
the PVA ruling.  
See the Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §  ____) [reinstating VA's authority to make 
decisions on all claims without waiting for expiration of the 
one-year VCAA notice period, provided that appropriate 
development under currently existing law has been 
accomplished].  This legislation was made retroactively 
effective from the date of passage of the VCAA, November 9, 
2000, and is therefore applicable to this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

The claims file includes multiple treatment records, 
including VA treatment records dated in 1999.  In addition, 
there are of record reports of VA examinations in October 
2002.  The Board finds that there is sufficient evidence of 
record with which to make informed decisions in this case.  
The Board has not identified any pertinent evidence which is 
available and not currently of record with respect to the 
issues on appeal, and the veteran has not pointed to any such 
evidence.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the new 
law.  Accordingly, the Board will now address the merits on 
the issues on appeal.  

1.  Entitlement to VA benefits under the provisions of 
38 U.S.C. § 1151 for a left knee disability.

Relevant law and regulations

Initially, the Board notes that the statutory criteria 
applicable to claims for benefits under the provisions of 38 
U.S.C. § 1151 underwent a significant revision effective 
October 1, 1997.  The veteran's request for § 1151benefits 
was filed in 1999; thus, this claim must be decided under the 
current version of 38 U.S.C. § 1151.  

A veteran is entitled to compensation under 38 U.S.C. § 1151 
as though he or she was service connected for a disability 
which was proximately caused by VA medical treatment, which 
is not the case here.  Benefits under § 1151 may also be 
granted for disability proximately caused  (A) by the 
provision of training and rehabilitation services by VA as 
part of an approved rehabilitation program under 38 U.S.C. 
Chapter 31, or (B) by participation in a program 38 U.S.C. § 
1718.  38 U.S.C.A. § 1151(a)(2) (West 2002).

Factual background

VA X-rays of the veteran's left knee in May 1995 were normal 
except for os fabella.  "Fabella is a small fibrocartilage 
in the tendon of the calf muscle of the leg, Webster's 
[Medical desk Dictionary] at 233, 260."  Sutton v. Brown, 9 
Vet. App. 553, 557 (1996).

VA Domiciliary records for 1999 reveal that the veteran was 
working in the kitchen in March 1999 when he slipped and 
fell; he complained of left medial knee pain.  Physical 
examination did not reveal any redness, swelling, deformity, 
or pain on eversion or inversion.  There was full range of 
motion of the knee.  The assessment was knee contusion.  An 
April 1999 MRI showed the anterior cruciate ligament (ACL) to 
be intact with slight buckling of the posterior cruciate 
ligament but no evidence of a tear.  

The veteran complained in June 1999 that he had giving way 
and pain in the left knee.  Knee motion was from -5 to 140 
degrees without pain.  An MRI showed an attenuated ACL but in 
continuity.  The impression was mild ACL insufficiency.  The 
veteran underwent physical therapy.  Mild ACL insufficiency 
was also the diagnosis in September 1999.

According to the report of a VA examination in October 1999 
the veteran complained of pain in the left knee, which he 
felt was becoming more significant.  Physical examination of 
the left knee did not show any effusion, tenderness or heat.  
The left knee was considered tight.  Knee range of motion was 
from 0-110 degrees bilaterally.  Circumferences of the left 
thigh and calf were 3 cm and 1.5 cm smaller, respectively, 
than on the right.  The only abnormality found on X-ray of 
the knees was a fabella.  The impressions included pain in 
the left knee with no evidence of disease.

The veteran testified at a personal hearing at the RO in May 
2000 that he has to wear a knee brace on his left knee and 
use a cane to walk due to a torn ligament when he fell in 
1999 (hearing transcript page 3); and that he was working in 
the kitchen at a VA Medical Center as part of a Work 
Incentive Program while living in the domiciliary when he 
slipped and twisted his left knee (transcript p. 5).

According to information obtained as a result of the April 
2001 Board remand, no incident report records were available 
of the veteran's March 1999 accident.

The veteran said on VA examination in October 2002 that he 
wore a left knee brace and used a cane for walking due to 
left knee pain, which was aggravated by wet or cold weather 
or by excessive walking.  On physical examination, the 
veteran had a normal gait with no angular deformity.  Motion 
of the knee was from 5 degrees of hyperextension to 145 
degrees of flexion, which was noted to be normal.  There was 
no evidence of quadriceps atrophy, patellar instability, 
swelling, or effusion.  There was minimal retropatellar 
crepitation.  Collateral ligaments were stable.  There was no 
point tenderness.  X-rays of the knee were considered normal 
except for a small hypertrophic spur at the attachment of the 
quadriceps muscle to the superior pole of the patella.  The 
impression was no objective evidence of organic pathology in 
the left knee except for minimal retropatellar crepitation.  
The examiner noted that there was no evidence of ACL 
insufficiency and no laxity of the collateral ligaments.  The 
examiner did not believe that the veteran's fall in service 
was a reasonably foreseeable result of his participation in a 
work incentive program.  The examiner also noted that there 
was no evidence in the record of fault by VA in the incident.

Analysis

Since the veteran has not contended that his left knee injury 
is the result of VA medical treatment, 38 U.S.C. 
§ 1151(a)(1), involving disability due to VA medical 
examination or treatment, is not applicable.  Rather, it is 
contended that the veteran injured his left knee while 
working in a VA Work Incentive Program at a VA Medical Center 
in March 1999.  Consequently, the Board must initially 
determine whether the veteran was participating in an 
approved rehabilitation services program or a compensated 
work therapy program under § 1718.  See 38 U.S.C. 
§ 1151(a)(2), discussed above.

The Board notes that, even though the veteran claims that he 
was participating in a VA Work Incentive Program when he 
injured his left knee in March 1999, there is no objective 
evidence in the record, including any official reference to a 
specific program, which supports the veteran's contention 
that he was participating in a program referred to in 
38 U.S.C. § 1151(a)(2), which involves either an approved 
training and rehabilitation program under 38 U.S.C. Chapter 
31 [training and rehabilitation for veterans with service-
connected disabilities] or a "compensated work therapy 
program" under § 1718 [therapeutic and rehabilitative 
activities].
Although the Board has taken the veteran's statements into 
account, it places greater weight of probative value on the 
official records, which are utterly negative as to such 
claimed participation.

In the absence of participation in a program listed in 
38 U.S.C. § 1151, the veteran's claim fails as a matter of 
law.  Because of the absence of legal merit or lack of 
entitlement under the law, the claim must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The Board has the fundamental authority to decide a claim in 
the alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
Even if the veteran was participating in an approved VA 
program when he injured his left knee in March 1999 [which 
the as indicated above the Board does not believe is the 
case], benefits would not currently be warranted under 
38 U.S.C. § 1151 because the recent medical evidence, 
especially the VA orthopedic examination in October 2002, 
does not reveal any additional functional disability of the 
left knee, including ACL insufficiency, as required under 
38 U.S.C. § 1151(a)(2). 

In order to establish entitlement to compensation benefits 
pursuant to 38 U.S.C. § 1151, there must be (1) medical 
evidence of a current disability; (2) medical or, in some 
circumstances, lay evidence of the incurrence or aggravation 
of an injury or disease as the result of VA hospitalization 
or treatment; and (3) medical evidence of a nexus between the 
asserted injury or disease and the current disability.  See 
Jones v. West, 12 Vet. App. 460, 464 (1999).

Recent medical evidence does not demonstrate a current left 
knee disability.  In particular, there was no loss of knee 
motion, no atrophy, instability, swelling or effusion in 
October 2002.  The examiner's impression in October 2002 was 
that there was no objective evidence of organic pathology of 
the left knee.  The only abnormality found on knee X-rays in 
October 2002 was a fabella; however, even to the extent that 
this may be considered to be a disability, see Sutton, this 
was shown on X-rays prior to the kitchen accident.  

In the absence of a current disability, VA benefits cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. 
Brown, 10 Vet. App. 268 (1997)
In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to benefits 
pursuant to the provisions of 38 U.S.C. § 1151 for left knee 
disability.  The benefit sought on appeal is accordingly 
denied.  

2.  Entitlement to an increased (compensable) evaluation for 
atopic dermatitis of the forearms.

Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2003).  Separate diagnostic codes identify the 
various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).

Schedular criteria

The veteran's service-connected atopic dermatitis of the 
forearms is rated under 38 U.S.C.A. § 4.118, Diagnostic Code 
7806 (2003).

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the rating criteria for evaluating 
skin disabilities.  See 67 Fed. Reg. 49596 (July 31, 2002) 
[effective August 30, 2002].  According to VAOPGCPREC 7-2003, 
in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent it conflicts with the precedents of 
the Supreme Court and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, that 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  

Additionally, VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change.  See VAOPGCPREC 3-
00.

Under the criteria in effect prior to August 30, 2002, a 
noncompensable disability rating was assigned for the 
veteran's skin disability.  A noncompensable disability 
rating was assigned when there was slight, if any, 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area; a 10 percent evaluation was 
assigned with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  

The rating criteria effective August 30, 2002 provide a 
noncompensable evaluation for dermatitis or eczema when less 
than 5 percent of the entire body or less than 5 percent of 
exposed area is affected, and no more than topical therapy is 
required during the past 12 month period. A 10 percent rating 
is provided when at least 5 percent, but less than 20 percent 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed area is affected; or, intermittent 
systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of less than six weeks during the past 
12-month period.  § 4.118, Diagnostic Code 7806, as amended 
by 67 Fed. Reg. 49596 (July 31, 2002).  

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

When examined by VA in April 1971, the veteran had bilateral 
symmetrical itching and superficial inflammation of the skin 
with some evidence of excoriation on the forearms due to 
scratching and rubbing.  Atopic dermatitis was diagnosed.  
Service connection was granted for atopic dermatitis of the 
forearms in June 1971.

VA medical treatment records beginning in November 1993 do 
not contain any complaints of atopic dermatitis.

It was noted on VA examination in May 1995 that the veteran 
did not have any significant skin problem, although the 
veteran said that it did recur.  The diagnoses included 
history of chronic eczema in the antecubital areas, 
essentially clear.

The veteran indicated on VA examination in October 1999 that 
dermatitis of the arms was not currently a problem.  The 
diagnosis was history of eczema, presently inactive.

The veteran testified at his RO hearing in May 2000 that he 
itched all over due to his skin condition (hearing 
transcript, page 6).

The veteran complained on VA skin examination in October 2002 
of an intermittent skin problem, which became red and swollen 
in hot weather and very dry in cold weather.  He treated his 
rash with a white topical ointment but could not remember its 
name.  The veteran said that his skin problem was not very 
active on the day of examination.  On physical evaluation, 
the examiner checked the veteran's arms, legs, back, face, 
and neck.  There was no exfoliation, exudation, itching or 
crusting.  There was some thickening of the skin around his 
neck and very early exudates at the site of a prior 
tracheostomy, which was thought to be an irritation response 
from the tracheostomy and not due to atopic dermatitis.  It 
was concluded that the dermatitis was relatively inactive on 
his arms and that less than 2 percent of his body was covered 
with it.  The examination report was accompanied by color 
photographs of the veteran's neck and arms.

Analysis

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  
After a review of the evidence pertaining to the veteran's 
service-connected atopic dermatitis of the forearms, the 
Board has determined that the most appropriate diagnostic 
code is the 7806, for eczema and dermatitis, which is the 
code he is currently evaluated under.

Schedular rating

The evidence on file prior to August 30, 2002 reveals that 
even though the veteran testified at his personal hearing in 
May 2000 of itching all over, the medical evidence does not 
show an active skin condition for many years.  There are no 
skin complaints in the outpatient treatment records on file 
since November 1993, and the veteran's skin condition was not 
active when he was examined in May 1995 and October 1999.  
The most recent evidence on file is the October 2002 skin 
evaluation.  As with the evidence prior to August 30, 2002, 
the veteran's skin on examination in October 2002 was 
essentially normal.  An area of irritation on the neck was 
considered to be due to a tracheostomy and not to atopic 
dermatitis.  The dermatitis was noted to affect less than 2 
percent of the veteran's body.  


Since the medical evidence indicates that, at worst, the 
veteran's service-connected dermatitis affected less than 5 
percent of his entire body and he only used topical therapy 
to treat it, the disability picture since August 30, 2002 
does not more closely approximate the criteria for a 
compensable evaluation.  
See 38 C.F.R. § 4.7.

The Board has taken into consideration the veteran's 
complaints of itching all over his body.  This reported 
itching has not been associated by any health care provider 
to his service-connected disability.  It is now well 
established that laypersons without medical training, such as 
the veteran, may report symptoms but are not competent to 
comment on medical matters such as the cause for a particular 
symptom.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions]. The statements offered 
in support of the veteran's claim are not competent medical 
evidence as to the cause of the reported itching.

In short, for the reasons stated above, the Board believes 
that a noncompensable schedular rating is properly assigned.

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  In the June 
2000 Statement of the Case, the RO considered the provisions 
of 38 C.F.R. § 3.321(b)(1) pertaining to extraschedular 
ratings.  Consequently, the Board will also address the 
possibility of the assignment of an extraschedular rating for 
the increased disability rating at issue. 

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2003).

There is no evidence that the veteran has been recently 
hospitalized for his skin disability.  In fact, it does not 
appears that he even received regular outpatient treatment 
for the service-connected skin disability.  There is also no 
evidence on file that his service-connected skin disability 
markedly interferes with employment.  In fact, as described 
above the veteran's atopic dermatitis was inactive on VA skin 
examinations in May 1995, October 1999, and October 2002.  
The veteran himself has offered no evidence which is 
suggestive of interference with employment.

The Board accordingly finds that the veteran's disability 
picture is not unusual or exceptional and does not render 
impractical the application of the regular schedular 
standards.  Therefore, the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted 
for service-connected atopic dermatitis of the forearms.

3.  Entitlement to compensable evaluation for multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324.

Relevant law and regulations

Where a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the rating schedule, a 10 percent evaluation may be assigned, 
but not in combination with any other rating.  38 C.F.R. 
§ 3.324 (2003).

Analysis

The veteran is currently service-connected for atopic 
dermatitis of the forearms and residuals of a laceration of 
the lower lip, both of which are assigned noncompensable 
evaluations.  

As noted above, the medical evidence of record shows that the 
veteran's service-connected atopic dermatitis of the forearms 
has been generally inactive, since it evidently has not been 
treated since 1993 and was not found on VA skin examinations 
in May 1995, October 1999 and October 2002.  

Similarly, there is no medical evidence on file of any 
significant residuals of the veteran's other service-
connected disability, a laceration of the lower lip, 
including on VA examinations in May 1995 and October 1999.  
In fact, the diagnosis in October 1999 was no facial scars.

There is no question that the veteran may have a difficult 
time finding employment.  However, this is due to a variety 
of factors which are totally unrelated to the two 
noncompensable service-connected disabilities.  VA medical 
records, including the report of a hospitalization in January 
2000, document a long history of polysubstance abuse, 
including alcohol, tobacco and crack cocaine.  The veteran 
has a tracheostomy and total laryngectomy due to cancer of 
the larynx.  The skin problem and the scar, both of which 
appear to be virtually nonexistent on objective medical 
evaluation, clearly do not interfere with normal 
employability. 

Consequently, it is clear from the record that the service-
connected disabilities would not interfere with normal 
employability.  Accordingly, a compensable evaluation is not 
warranted under the provisions of 38 C.F.R. § 3.324.




ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C. § 1151 for left knee disability while 
at a VA medical facility in March 1999 is denied.

A compensable evaluation for atopic dermatitis of the 
forearms is denied.

A compensable evaluation under the provisions of 38 C.F.R. 
§ 3.324 is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



